Citation Nr: 0523666	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-02 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, as a result of exposure to herbicides, to include Agent 
Orange. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  This case was remanded in 
December 2003 and now returns to the Board for appellate 
review.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  The veteran did not have service in the Republic of 
Vietnam within the meaning of the regulatory definition, and 
exposure to herbicides, to include Agent Orange, may not be 
presumed.

3.  Diabetes mellitus, type II, was not present in service or 
manifested within one year of the veteran's discharge from 
service, nor is it etiologically related to service.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated 
by active service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005)), eliminated the concept 
of a well-grounded claim and redefined VA's obligations with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004)).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).

The veteran filed his original claim for service connection 
for diabetes mellitus in January 1998 and the RO's initial 
unfavorable decision was issued in August 1998.  However, on 
December 27, 2001, VA enacted the Veterans Education and 
Benefits Expansion Act of 2001.  See Pub. L. No. 107-103, 115 
Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116, and added diabetes mellitus, type II, to 
the list of diseases recognized as presumptively service-
related in cases where veterans who served in Vietnam were 
exposed to certain herbicide agents.  When a provision of law 
or regulation creates a new basis of entitlement to veteran 
benefits, as is the case here through the liberalization of 
the requirements for entitlement to benefits, a claim under 
the new law is a claim separate and distinct from the claim 
previously denied prior to the liberalizing law or 
regulation.  See Spencer v. Brown, 4 Vet.App. 283 (1993).  As 
such, the veteran filed another claim for service connection 
for diabetes mellitus in April 2002, after the enactment of 
the VCAA, the RO issued an unfavorable decision in July 2002, 
after the veteran had been provided notice of the VCAA 
provisions in May 2002, in accordance with Quartuccio and 
Pelegrini II, supra.  Additionally, the veteran was again 
advised of the VCAA provisions in a letter dated in May 2004, 
after which his claim was readjudicated in a July 2005 
supplemental statement of the case.

To comply with the aforementioned VCAA requirements, the 
following four requirements must be satisfied.  

First, the claimant must be informed of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The May 2002 letter informed the veteran 
that to establish entitlement to service connection, the 
evidence must show a current disability and a medical nexus 
between such and the veteran's military service.  In the May 
2004 letter, the veteran was specifically advised that 
veterans who served in Vietnam are entitled to a presumption 
of service connection if they have certain diseases or 
disabilities.  

Second, the claimant must be informed of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The May 2002 
letter advised the veteran that VA would make reasonable 
efforts to help him obtain evidence necessary to support his 
claim, to include medical records, employment records, or 
records from other Federal agencies.  The veteran was further 
informed that VA would attempt to obtain private records if 
he completed and returned VA Form 21-4142, Authorization and 
Consent to Release Information to VA, for each provider.  The 
May 2004 letter further notified the veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency, to include medical records from the military, VA 
hospitals, and the Social Security Administration.  Such 
letter also advised the veteran that VA would make reasonable 
efforts to obtain relevant records not held by a Federal 
agency, to include records from state or local governments, 
private doctors and hospitals, and current or former 
employers.  

Third, the claimant must be informed of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The May 2002 letter informed the veteran that he 
could help with his claim by identifying the names, 
addresses, and approximate dates of treatment of all medical 
care providers, private and government, who may have records 
referable to his claimed disability.  He was further advised 
to complete VA Form 21-4142, Authorization and Consent to 
Release Information to VA, for each private record holder.  
The letter also notified the veteran that he must provide 
enough identifying information about his records so VA can 
obtain them.  The May 2004 letter reiterated the information 
contained in the May 2002 letter and further informed the 
veteran that it was his responsibility to ensure that VA 
receives all requested records that are not in the possession 
of a Federal department or agency.  

Finally, the claimant must be requested to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
never sent a letter specifically requesting that he provide 
any evidence in his possession that pertained to his claims 
(as required by 38 C.F.R. § 3.159 (b)).  Even so, the Board 
finds that the veteran is not prejudiced by such failure.  
The May 2004 letter advised the veteran to send any 
additional evidence to VA and he has been consistently 
requested to provide information about where and by whom he 
was treated for his diabetes mellitus.  Moreover, the veteran 
has not identified any additional outstanding relevant 
medical evidence to be considered in connection with his 
claim.  Therefore, for all of the aforementioned reasons, it 
is determined that the veteran is not prejudiced by VA's not 
specifically requesting that he provide any evidence in his 
possession that pertained to his claim.

In short, the veteran has been informed of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  The veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Furthermore, the Board finds that a current VA examination to 
determine whether the veteran's diabetes mellitus is 
etiologically related to service is not necessary to decide 
the claim.  Any current medical opinion linking such 
disability to the veteran's military service would 
necessarily be based upon the unsubstantiated history 
provided by the veteran decades following his discharge from 
service.  In the absence of any evidence of diabetic 
complaints, treatment, or diagnoses in service, there is no 
competent basis upon which to conclude that current diabetes 
mellitus is related to service.  In addition, no competent 
medical evidence even suggesting such causal connection has 
been submitted or identified by the veteran.  Thus, the Board 
concludes that there is no reasonable possibility that 
further assistance would aid in the substantiation of the 
claim.

Factual Background

The veteran had active duty service from September 1963 to 
August 1970 in the United States Navy.  

The veteran's service medical records are negative for 
complaints, treatment, or diagnoses referable to diabetes.  
His July 1965 reenlistment examination and his August 1970 
discharge examination revealed that urinalysis for albumin 
and sugar were negative.  

Post-service medical records reflect a diagnosis of diabetes 
mellitus, type II.  Specifically, at a March 1998 VA 
examination, conducted for nonservice-connected pension 
purposes, the veteran reported being diagnosed with diabetes 
in 1990.  It was noted that he had been hospitalized on two 
occasions for high blood sugar, the last was in February 
1992.  The examiner diagnosed diabetes mellitus.  At a 
November 1998 VA feet examination, the examiner diagnosed 
diabetes mellitus, stable.  VA treatment records dated 
between December 2001 and April 2002 also reflect a diagnosis 
of type II diabetes mellitus. 

Analysis

The veteran contends that he served aboard the USS Taussig in 
the waters off the shore of Vietnam.  Specifically, he claims 
that certain missions were conducted inland on some of the 
rivers in the DaNang area.  The veteran further states that 
spray missions, to include Ranch Hand, were dumped randomly 
due to enemy fire and weather conditions.  He also claims 
that there are cases in which the "drift" of the defoliant 
affected people and areas not actually targeted.  As such, 
the veteran claims that he was exposed to Agent Orange and 
therefore, is entitled to presumptive service connection for 
diabetes mellitus, type II. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests diabetes 
mellitus to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23,168 (May 8, 2001) (codified at 38 C.F.R. §§ 3.307, 
3.309 (2004)).  

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  
VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 41,4421 (1996).  

"Service in the Republic of Vietnam," includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2004).  
VA's General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam" a veteran must demonstrate actual duty or 
visitation in the Republic of Vietnam.  Service on a deep 
water naval vessel in waters off the shore of the Republic of 
Vietnam, without proof of actual duty or visitation in the 
Republic of Vietnam, does not constitute service in the 
Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97. 

The veteran asserts that he was exposed to Agent Orange when 
he served aboard the USS Taussig, to include missions 
conducted on some of the rivers in the DaNang area.  The 
veteran's two discharge papers (Form DD 214) reflect that he 
served in the United States Navy from September 1963 to 
August 1970.  His decorations and medals include the Vietnam 
Service Medal.  The veteran's service personnel records show 
that he elected to return his Armed Forces Expeditionary 
Medal, which was previously issued for qualifying service in 
the Vietnam area, in order to permit receipt of the Vietnam 
Service Medal.  The veteran was awarded the Vietnam Service 
Medal in October 1966 for service from May 31, 1966, to July 
13, 1966, from July 21, 1966, to August 7, 1966, and from 
September 13, 1966, to September 21, 1966 on board the USS 
Taussig.   His records further confirm that the veteran was 
initially assigned to the USS Taussig in November 1963.  He 
reenlisted on July 16, 1965, onboard the USS Taussig.  In 
December 1966, the veteran was transferred to the USS Prairie 
at San Diego, California, and in September 1968, he was again 
transferred to the USS Samuel Gompers at Port Hueneme, 
California.  

The head of Ships History and Archives Branch, Naval Warfare 
Division, at the Naval Historical Center submitted the 
command history for the destroyer Taussig from 1966.  The 
records include a chronological narrative for 1966 from the 
USS Taussig (DD 746).  The USS Taussig docked at Midway 
Island, Guam, the Philippines, New Guinea, and Australia; 
however such fails to show that the USS Taussig had a port 
call in Vietnam.  The Board notes that the command history 
for 1966 documents Naval Gunfire Support Station missions in 
the Soirap River, Mekong Delta in June and the Tonkin Gulf in 
July.  It was also noted that the USS Taussig acted as 
another ship's plane guard during transit from Delta to 
Yankee station in June and July 1966.  The records reflect 
that the USS Taussig returned to Subic Bay, Philippines, in 
July 1966, the first port call in 51 days.  In July and 
August 1966, the USS Taussig provided combat support off of 
Cape Varella, Vietnam.  Thereafter, the USS Taussig proceeded 
to Hong Kong, the Philippines, and Australia.  Additionally, 
a letter from the National Archives and Records 
Administration reflects that, upon review of the deck logs 
from the USS Taussig, the ship was off the coast of Vietnam 
during most of the period from June 1966 to September 1966. 

An internet article documenting the history of the USS 
Taussig, submitted by the veteran, reflects that such vessel 
served off the coast of Vietnam in 1966, providing naval 
support for American troops ashore.  

Therefore, review of these records confirms that, while the 
veteran was serving aboard the USS Taussig, such vessel was 
present in the waters off the shore of Vietnam.  However, 
these records fail to indicate that the USS Taussig made port 
visits to the Republic of Vietnam at any point during the 
period of time in question.

As such, there is no evidence that shows that veteran, or the 
ship on which he served, actually visited port in Vietnam.  
The veteran himself makes no allegations of actually having 
set foot in Vietnam.  Again, as noted above, the VA General 
Counsel held that service aboard a deep water naval vessel in 
the waters off the shore of the Republic of Vietnam does not 
constitute service in the Republic of Vietnam without 
evidence showing actual visitation to the Republic of 
Vietnam.  VAOPGCPREC 27-97; 62 Fed. Reg. 63604 (1997).  The 
Board is bound by this opinion.  

While the evidence of record clearly shows that the veteran 
currently has a medical diagnosis of diabetes mellitus, type 
II, the Board finds that the veteran has not met the 
regulatory presumption of active service in the Republic of 
Vietnam during the Vietnam era.  Therefore, he is not be 
presumed to have been exposed to Agent Orange during service.  
With no such exposure service connection on a presumptive 
basis under 38 C.F.R. § 3.309(e) cannot be granted.

Additionally, although there is a diagnosis of diabetes 
mellitus, type II, of record, the veteran is not entitled to 
presumptive service connection because there is no evidence 
that diabetes mellitus manifested to a degree of 10 percent 
within one year of his discharge from service.  Specifically, 
the veteran was discharged from active duty in August 1970 
and the veteran reported being diagnosed with diabetes 
mellitus in 1990, approximately 20 years after his separation 
from military service.  Additionally, the earliest medical 
evidence of record indicating a diagnosis of diabetes 
mellitus is dated in March 1998.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

The veteran is not precluded from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  In this 
case, however, there is no competent evidence to support a 
finding of direct causation.

While the veteran has a current diagnosis of diabetes 
mellitus, type II, the record contains no competent medical 
opinion that such disability is related to a disease or 
injury during service, herbicide exposure, or otherwise had 
its onset during service.  Post-service medical records are 
negative for any reference to service as a cause of the 
veteran's current complaints.  Rather, the evidence of a 
nexus between active duty service and diabetes mellitus, type 
II, is limited to the veteran's own statements.  This is not 
competent evidence since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Absent competent evidence of a causal nexus between 
the veteran's diabetes mellitus, type II, and service, to 
include herbicide exposure, he is not entitled to service 
connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine; however, it finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for diabetes mellitus, type II.  As 
such, the doctrine is not applicable in the instant appeal 
and his claim must be denied.  38 U.S.C.A. § 5107.   


ORDER

Service connection for diabetes mellitus, type II, as a 
result of exposure to herbicides, to include Agent Orange, is 
denied.



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


